FILED
                                                       FEBRUARY 7, 2019
                                                   In the Office of the Clerk of Court
                                                  WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )             No. 35643-4-III
                                              )
                     Respondent,              )
                                              )
       v.                                     )             PUBLISHED OPINION
                                              )
DAVID MICHAEL ROMISH,                         )
                                              )
                     Appellant.               )

       PENNELL, A.C.J. — Restitution is a penalty applicable to the crime of possession

of stolen property. But because possession of stolen property is different from the

underlying crime of theft, the scope of permissible restitution for mere possession is

generally more limited than it would be for theft. When it comes to a conviction for

unlawful possession of stolen property, the State must prove a specific connection

between the defendant’s conduct and damage to property or other losses. The State is not

relieved of its burden simply because the property possessed by the defendant was stolen

recently.
No. 35643-4-III
State v. Romish


       David Romish pleaded guilty to possessing recently-stolen property. The State

sought restitution for all losses associated with the property, including physical damage.

There was no specific evidence of when Mr. Romish came into possession of the stolen

property or when the damage occurred. Nevertheless, the State reasoned that one could

infer Mr. Romish caused the damage based on the short time between the theft and when

the stolen property was discovered in Mr. Romish’s possession.

       We reject the State’s retrospective theory of causation. Without specific evidence

that Mr. Romish’s offense preceded the victim’s losses, the trial court lacked authority to

impose restitution for all of the victim’s losses. The order of restitution is therefore

reversed.

                                           FACTS

       On August 23, 2016, Mr. Romish was found in possession of a Bobcat front loader

and other property that had been reported stolen a week earlier. Mr. Romish was charged

with possession of stolen property and pleaded guilty. In his guilty plea statement, Mr.

Romish admitted to knowingly possessing stolen property, but he denied altering the

condition of any of the property in his possession. Mr. Romish also did not indicate when

he came into possession of the stolen property.




                                              2
No. 35643-4-III
State v. Romish


       At the July 13, 2017, plea and sentencing hearing, counsel for Mr. Romish agreed

that restitution could be ordered if the State showed a causal connection between the

damage to the Bobcat and Mr. Romish’s possession of it, but expressed doubts that the

State could establish such a connection. Defense counsel reiterated that Mr. Romish

denied altering the condition of the Bobcat. Counsel also disputed the amount of claimed

damages and requested a separate hearing on restitution.

       A restitution hearing was held October 12, 2017, and the only witness to testify

was the owner of the stolen property. The owner detailed the damage that had been

sustained by the Bobcat as a result of the theft. He explained that the Bobcat had been

repainted in a haphazard manner and that a taillight had been broken. Although there did

not appear to be any functional damage, the owner had the Bobcat serviced, just to make

sure. Receipts showed the service, repair and repainting costs totaled $4,897.42. In

addition to having the Bobcat repaired and serviced, the owner testified he had to rent

replacement equipment during the period that the Bobcat was unavailable for use in his

excavation business. Rental fees were incurred not only for the period that the Bobcat

was missing as stolen, but also for the time the Bobcat was out of commission for service

and repairs. The total rental cost was $4,928.46.




                                             3
No. 35643-4-III
State v. Romish


       On cross-examination, the property owner denied knowing who stole the Bobcat or

who had repainted it. The owner testified that the paint on the Bobcat was neither fresh

nor wet when it was recovered. And the property owner denied seeing any paint at the

location where the Bobcat was recovered.

       After the close of evidence, the trial court ordered Mr. Romish to pay restitution

for all costs associated with the disappearance, repair and repainting of the Bobcat.

The court recognized Mr. Romish had not been convicted of stealing the Bobcat.

Nevertheless, the court reasoned it could find at least by a preponderance of the evidence

that the damage to the Bobcat had occurred while it was in Mr. Romish’s possession.

The total amount of restitution was set at $9,825.88.

       Mr. Romish appeals.

                                        ANALYSIS

       A court’s authority to impose restitution is derived entirely from statute. State v.

Griffith, 164 Wash. 2d 960, 965, 195 P.3d 506 (2008). On appeal, our initial step is to

discern whether the type of restitution ordered by the trial court was authorized by statute.

See State v. Tobin, 161 Wash. 2d 517, 523-24, 166 P.3d 1167 (2007). The legal aspect of

this inquiry involves de novo review. State v. Acevedo, 159 Wash. App. 221, 229-30,

248 P.3d 526 (2010). Underlying factual findings are reviewed for substantial evidence.


                                              4
No. 35643-4-III
State v. Romish


Griffith, 164 Wash. 2d at 965. Restitution unauthorized by statute must be stricken. Id. at

967-68.

       A trial court is authorized to impose restitution for “an offense which results in

injury to any person or damage to or loss of property.” RCW 9.94A.753(5). Our courts

have interpreted this authorization to mean that there must be a causal connection

between a victim’s losses and the defendant’s offense. Griffith, 164 Wash. 2d at 965.

“Losses are causally connected if, but for the charged crime, the victim would not have

incurred the loss.” Id. at 966. If a defendant challenges the restitution amount sought by

the State, the State must prove causation and damages by a preponderance of the

evidence. State v. Kinneman, 155 Wash. 2d 272, 285, 119 P.3d 350 (2005). Only after a

causal connection has been established does the sentencing court gain broad discretion

to order restitution amounts within the statutory limits. See State v. Tetters, 81 Wash. App.
478, 481, 914 P.2d 784 (1996); RCW 9.94A.753(3).

       The law of restitution relies on causation, and that reliance creates a distinction

between theft and possession of stolen property. “‘[C]ulpability for possession of stolen

property does not necessarily include culpability for the stealing of the property. The

actual thief is guilty of a different crime.’” Griffith, 164 Wash. 2d at 967 (alteration in

original) (quoting State v. Griffith, 136 Wash. App. 885, 894, 151 P.3d 230 (2007))


                                              5
No. 35643-4-III
State v. Romish


(Schultheis, J. dissenting). A thief is responsible for all damages incurred in connection

to the victim’s loss of property, even if not individually caused by the thief or specifically

foreseeable. Tobin, 161 Wash. 2d at 524 (foreseeability not required); State v. Hiett, 154
Wash. 2d 560, 564, 115 P.3d 274 (2005) (Restitution damages for taking a motor vehicle

without permission need not be caused by individual defendant.). But a defendant

convicted simply of possessing stolen property is only responsible for damage actually

sustained during the course of his or her possession. Tetters, 81 Wash. App. at 480-81.

       When a defendant has been convicted of possessing—but not the theft of—stolen

property, sentencing courts must ensure a true causal connection links the defendant’s

conduct to the victim’s losses. The mere fact that property was recently stolen does not

permit inferring causation. Id. (one week between theft of items from stolen vehicle and

defendant’s possession of vehicle was insufficient to establish basis for full restitution),

cited with approval in Hiett, 154 Wash. 2d at 565-66. Instead, we require more specific

evidence tying the defendant’s conduct to the victim’s losses.

       No such evidence was presented in Mr. Romish’s case. The record indicates

neither when Mr. Romish came to possess the Bobcat, nor when it was damaged.

Although the Bobcat was found in a barn at Mr. Romish’s residence, there was no

evidence of painting supplies or recent painting activities at that location. Nor were there


                                              6
No. 35643-4-III
State v. Romish


shards of glass or plastic that might signify the tail light had been broken at Mr. Romish’s

residence. In addition, the paint on the Bobcat was not fresh. This suggests that at least

some time had passed between the repainting of the Bobcat and the date of its recovery by

law enforcement.

       The evidence presented at the hearing does not link Mr. Romish’s criminal

conduct to many of the victim’s claimed damages. No evidence was presented that might

lead one to believe the Bobcat would not have been repainted or the taillight broken “but

for” Mr. Romish’s possession. Acevedo, 159 Wash. App. at 230-31. In like manner, there

is no reason to think Mr. Romish’s possession of the Bobcat was the “but for” cause of

the victim’s rental fee expenses prior to the offense conduct date of August 23, 2016.

Given these circumstances, the order of restitution must be reversed. Id.

       Although we reverse the trial court’s restitution order, we recognize Mr. Romish

should still be held accountable for some restitution. See Griffith, 164 Wash. 2d at 967-68.

There is sufficient causal connection between Mr. Romish’s offense and at least a portion

of the victim’s damages. Most obviously, Mr. Romish can be held responsible for rental

fees incurred on the date of his offense conduct, August 23, 2016. In addition, the record

indicates the victim would have had the Bobcat serviced, regardless of how long it had

been missing. Thus, there is a “but for” connection linking the service costs and related


                                             7
No. 35643-4-III
State v. Romish


rental fees to Mr. Romish’s conduct. See Kinneman, 155 Wash. 2d at 287 (A victim’s

compensable losses include investigative costs.).

       We remand Mr. Romish’s case for a new restitution hearing. On remand, the trial

court has discretion to calculate the amount of restitution causally connected to Mr.

Romish’s August 23, 2016, offense conduct date. This would include service costs, rental

fees for the day the Bobcat was discovered in Mr. Romish’s possession, and rental fees

for the period that the Bobcat was out of use for servicing. But pursuant to the terms of

this opinion, restitution cannot include the costs of repainting the Bobcat or replacing the

taillight. Also excluded are rental fees incurred prior to August 23 or for the period that

the Bobcat was out of use solely for repainting and repair of the tail light. Because new

evidence on remand would conflict with the requirement that restitution be set within 180

days after sentencing, RCW 9.94A.753(1), the evidence considered by the court must be

limited to the existing record. 1 Griffith, 164 Wash. 2d at 968 n.6.




       1
         Mr. Romish contends the trial court erroneously relied on a probable cause
affidavit at his original restitution hearing. Because the trial court’s limited reliance on
the probable cause affidavit is not relevant to the causation analysis set forth in this
opinion, this claim is moot. On remand, the court’s assessment of the restitution amounts
for servicing of the Bobcat and for post-offense rental fees will be limited to the existing
record.

                                              8
No. 35643-4-111
State v. Romish


                                      CONCLUSION

       We vacate the trial court's restitution order and remand this matter for a new

restitution hearing, limited to the existing record.



                                               Q_
                                            Pennell, A.CJ.

I CONCUR:



   a)·Llow~.~·
Siddoway, J.




                                               9
                                      No. 35643-4-III

       KORSMO, J. (dissenting in part) -   I believe it was within the trial judge's fact-

finding authority to infer that Mr. Romish was responsible for the need to repaint the

Bobcat and the other expenses associated with the defendant's possession of it. Most

certainly, the restitution order was justified under the court's authority to double the

victim's proven losses. Accordingly, I would affirm.

       Trial courts have statutory authority to impose restitution on defendants convicted

of a crime. RCW 9A.20.030( 1) provides in part:

       If a person has gained money or property or caused a victim to lose money
       or property through the commission of a crime, upon conviction thereof ...
       the court ... may order the defendant to pay an amount, fixed by the court,
       not to exceed double the amount of the defendant's gain or victim's loss
       from the commission of a crime. Such amount may be used to provide
       restitution to the victim at the order of the court.

A court's decision respecting the amount of restitution is reviewed for abuse of

discretion. State v. Tobin, 161 Wash. 2d 517,523, 166 P.3d 1167 (2007); State v. Davison,

116 Wash. 2d 917, 919, 809 P.2d 1374 (1991). Discretion is abused when it is exercised on
No. 35643-4-III
State v. Romish-Dissent


untenable grounds or for untenable reasons. State ex rel. Carroll v. Junker, 79 Wash. 2d 12,

26, 482 P.2d 775 (1971 ).

       The court shall order restitution ''whenever the offender is convicted of an offense

which results in injury to any person or damage to or loss of property." RCW

9.94A.753(5). In interpreting the restitution statutes, we must "recognize that they were

intended to require the defendant to face the consequences of his or her criminal

conduct." Tobin, 161 Wash. 2d at 524. Accordingly, the court should not engage in an

overly technical construction that would permit the defendant to escape from just

punishment. Id. The legislature intended "to grant broad powers of restitution" to the

trial court. Davison, 116 Wash. 2d at 920.

       Restitution must be established by a preponderance of the evidence. State v.

Kinneman, 155 Wash. 2d 272, 285, 119 P.3d 350 (2005). Evidence is sufficient to support a

restitution order if it provides a reasonable basis, other than conjecture or speculation, to

estimate the loss. Id.; State v. Fleming, 75 Wash. App. 270, 274-75, 877 P.2d 243 (1994).

Restitution is not limited to cases where the damage computation is simple. Kinneman,
155 Wash. 2d at 285. Since restitution is an aspect of the sentencing process, the Rules of

Evidence do not apply. ER 110l(c)(3); State v. Kisor, 68 Wash. App. 610, 620, 844 P.2d
103 8 (1993 ). Instead basic due process concerns govern this situation-whether the

defendant had the opportunity to contest the evidence and whether the evidence was

reasonably reliable. Kisor, 68 Wash. App. at 620.

                                              2
No. 35643-4-III
State v. Romish-Dissent


       Here, Mr. Romish had the ability to contest the restitution request and did so by

cross-examining the Bobcat's owner, although he did not present any testimony of his

own. He also did not challenge the prosecutor's incorporation of the affidavit of facts

into the restitution hearing memorandum. The Bobcat was stolen in the early morning of

August 16, 2016. Clerk's Papers at 1-4. Mr. Romish pleaded guilty to possessing the

stolen Bobcat on August 23, 2016. The question before us is whether the trial court erred

by inferring that the physical damages (painting and damaged taillight) occurred during

the 14-16 hours that defendant admittedly possessed the Bobcat instead of during the 6

days when the Bobcat was stolen and/or possessed by persons unknown. I think the trial

court was quite able to infer that the painting occurred during Mr. Romish's possession of

the Bobcat and that he bears the responsibility for that expense. The Bobcat simply was

not gone long enough that the court was required to believe someone else caused the

damages; it was reasonable to conclude that Mr. Romish was the responsible party.

       At a minimum, those costs, along with the rental costs that the majority is

reversing, were well within the court's discretionary authority under the doubling

provision of RCW 9A.20.030(1). For both of those reasons, I would affirm. The trial

judge carefully and thoughtfully considered the case, and did so with all relevant

statutory and due process concerns in mind. He rejected the restitution request that was

not supported by any live testimony, while giving full restitution to the claim that was




                                             3
No. 35643-4-111
State v. Romish-Dissent


supported, at least in part, by the victim's testimony. On this record, there simply was no

abuse of discretion.

       For the noted reasons, I respectfully dissent.



                                                        Kor~.




                                              4